Citation Nr: 1228783	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-30 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk







INTRODUCTION

The Veteran served on active duty from April 1974 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In April 2012 the Veteran withdrew his request for a Board hearing by live videoconference.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Competent and persuasive medical evidence indicates tinnitus was incurred during service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, and 5107 (West 2002 & Supp. 2011)); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things, (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(a).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard or considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").    

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.   See  38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App 518 (1996).   

Analysis

The Veteran claims his tinnitus is attributable to in-service hazardous noise exposure.  Specifically the Veteran reported in his September 2009 claim for service connection that he was exposed to noise from jet engines (C-5s, C-141s, and KC-135s) while working on the Travis Air Force Base flightline, and to constant noise from the generators and auxiliary power units (APUs).

The Board acknowledges the Veteran is competent to report on that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the report of exposure to hazardous noise and ringing in his ears is something he may competently address.  Although review of the Veteran's service treatment records revealed no complaints of tinnitus during service, the Board recognizes his military occupational specialty, aircraft mechanic, is considered supportive evidence of hazardous noise exposure during service, and service connection has been granted for bilateral hearing loss due to noise exposure in service.  

In September 2009 private treatment records (Advanced Instruments) indicated the Veteran reported tinnitus and the evaluator opined his tinnitus was just as likely as not due to his exposure to acoustic trauma while serving in the military.   

The Veteran was afforded a VA examination in November 2009, during which the examiner noted tinnitus had been present for at least 8 years.  The Veteran reported it came and went daily without keeping him from sleeping.  The examiner stated in the report that the most likely etiology of the Veteran's tinnitus was the same as any present hearing loss he had.  Furthermore, she stated the Veteran's hearing loss was at least as likely as not related to service.  At the same time, the examiner opined the Veteran's tinnitus was less likely than not due to, the result of, or aggravated or initiated during the course of his service because of its onset 8 years ago (22 years post service).  In perfecting his appeal (VA Form 9) the Veteran stated the November 2009 VA examiner told him that "she felt (his) tinnitus was likely caused by (his) service."  The Board finds the medical opinion regarding tinnitus in the November 2009 VA examination is contradictory and of little probative value.  

In April 2012 the Veteran underwent an audiological examination at a private treatment facility (Creekside Hearing Aid Service), where the Veteran reported almost constant tinnitus in both ears.  The Board Certified Hearing Instrument Specialist (BC-HIS) opined that the Veteran's high impact noise exposure during service was as likely as not a significant contributing factor to his tinnitus.         

In this case, the Veteran is competent to report tinnitus began during his military service.  He is also competent to report a continuity of symptomatology.  The Board finds his statements credible.  His statements are supported by records showing hearing loss due to acoustic trauma during military service and medical evidence noting a connection between tinnitus and noise exposure during service.  

In addition, the Board notes the two private medical opinions provided on the question of whether the Veteran's tinnitus is related to service, support the claim.  The Board points out that VA is not free to ignore a medical opinion (see Owen v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown, 5 Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  

Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


